FILED
                            NOT FOR PUBLICATION                             MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50430

               Plaintiff - Appellee,             D.C. No. 3:10-cr-05135-LAB

 v.
                                                 MEMORANDUM*
ADALBERTO RIVERA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Adalberto Rivera appeals from the district court’s judgment and challenges

the 30-month term of supervised release imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rivera contends that the district court’s imposition of the maximum term of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised release is illogical, punitive, and substantively unreasonable given the

court’s belief that Rivera is not amenable to supervision. We review for abuse of

discretion, see United States v. Collins, 684 F.3d 873, 887 (9th Cir. 2012), and find

none. The record belies Rivera’s contention that the district court determined he is

not amenable to supervision. Moreover, the 30-month term of supervised release is

substantively reasonable in light of the 18 U.S.C. § 3583(e) factors and the totality

of the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); United

States v. Hurt, 345 F.3d 1033, 1036 (9th Cir. 2003) (“A violation of the conditions

of supervised release does not obviate the need for further supervision, but rather

confirms the judgment that supervision was necessary.”).

      AFFIRMED.




                                          2                                    14-50430